TREANOR, Circuit Judge
(concurring in part).
I do not concur in that part of the mandate of this Court which purports to control the election which has been authorized by the Board. There is no requirement in the National Labor Relations Act that the Board use an election to determine the majority choice of bargaining agents; and the whole matter of providing a method for the determination of such choice is left in the sound discretion of the Board. Whether an election shall be used at all, or whether the name of one or more proposed bargaining agents shall be placed upon the ballot must be determined by the Board in the light of the circumstances existing at the time when it becomes necessary for the Board to officially recognize the existence of a bargaining agent. In the instant case two organizations were competing for the privilege of representing the employees as their bargaining agent. The National Labor - Relations Board has found, and this Court has affirmed the finding, that one of the groups was being dominated unlawfully by the employer and while so dominated could not be recognized as a bargaining agent. The National Labor Relations Board ordered the disestablishment of that group as a bargaining agent and provided for an “election” to give the employees a chance to express their sentiments respecting the other organization.
I do not think that the action of the Board in providing for the election is before this Court; but if it were I cannot agree that it was an abuse of discretion on the part of the Board to place upon the ballot only the organization which was competing with the company union which the Board found was being dominated unlawfully by the employer. But since in my opinion no question relating to the proposed election has been presented to this Court, I do not think that this Court should commit itself either to an approval or disapproval of the Board’s order providing for an election; nor do I believe that this Court has the power to control the discretion of the Board by a judicial declaration of a general administrative rule for future control of the Board in matters purely administrative.